FILED
                              NOT FOR PUBLICATION                            NOV 10 2010

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 09-50576

             Plaintiff - Appellee,                D.C. No. CR-08-01268-GHK

  v.                                              MEMORANDUM *

DANIEL E. MOREN,

             Defendant - Appellant.




                      Appeal from the United States District Court
                         for the Central District of California
                       George H. King, District Judge, Presiding

                              Submitted November 4, 2010 **
                                  Pasadena, California

Before: WALLACE and GRABER, Circuit Judges, and MILLS,*** Senior District
Judge.


       *
            This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument pursuant to Federal Rule of Appellate Procedure 34(a)(2).

       ***
             The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
      Daniel E. Moren appeals from his conviction for possession of an unregistered

sawed-off shotgun, in violation of 26 U.S.C. § 5861(d). Moren was sentenced to

serve 12 months and 1 day, but was allowed to remain on bail pending this appeal.

Moren claims that there was insufficient evidence supporting his conviction. We have

jurisdiction pursuant to 28 U.S.C. § 1291.

      Following a two-day bench trial, Moren was found guilty of the charged

offense. Our review of whether sufficient evidence was presented to support a

criminal conviction is governed by Jackson v. Virginia, 443 U.S. 307 (1979). See

United States v. Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (en banc). We must

determine “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319.

      A “firearm” is defined, in pertinent part, as “(1) a shotgun having a barrel or

barrels of less than 18 inches in length;” or “(2) a weapon made from a shotgun if such

weapon as modified has an overall length of less than 26 inches or a barrel or barrels

of less than 18 inches in length.” 26 U.S.C. § 5845(a) (1)–(2). In order to obtain a

conviction under § 5861(d), the government must prove that the defendant knew that

the unregistered firearm in his possession was illegal to possess. See United States v.

Summers, 268 F.3d 683, 687-88 (9th Cir. 2001).



                                          2
      The parties stipulated that the sawed-off shotgun was under the legal length and

unregistered. Thus, the government needed only to prove that Moren knowingly

possessed the unregistered firearm in order to sustain the conviction.

      We conclude that the government’s evidence was sufficient to support Moren’s

conviction. One of the investigating detectives testified that Moren immediately

identified the shotgun as his and volunteered information about it. The other detective

testified that Moren stated that someone had brought the shotgun to him eight years

earlier and he knew that it was illegal. Although Moren testified that he confused the

illegal shotgun with a legal firearm that had been given to him to repair, the district

judge was entitled to reject this testimony. Because the district judge was in the best

position to observe the demeanor of the witnesses, we resolve matters of credibility

in a manner supporting the verdict. See United States v. Mejia, 559 F.3d 1113, 1116

(9th Cir. 2009).

      When the evidence is viewed in the light most favorable to the government, we

conclude that a rational trier of fact could have found each of the elements to sustain

a conviction under 26 U.S.C. § 5861(d).

      AFFIRMED.




                                          3